ACCEPTED
                                                                                 14-15-00083-CR
                                                                 FOURTEENTH COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                           12/22/2015 4:43:57 PM
                                                                           CHRISTOPHER PRINE
                                                                                          CLERK

                            Cause No. 14-15-00083-CR

                      IN THE COURT OF APPEALS            FILED IN
                                                  14th COURT OF APPEALS
                              FOR THE                HOUSTON, TEXAS
                FOURTEENTH JUDICIAL DISTRICT OF TEXAS
                                                  12/22/2015 4:43:57 PM
                            AT HOUSTON            CHRISTOPHER A. PRINE
                                                                 Clerk


                               MASHOOD UDDIN,
                                  Appellant

                                         v.

                            THE STATE OF TEXAS,
                                  Appellee.


                     Appeal from Cause No. 1420756
                       In the 179th District Court of
                           Harris County, Texas
____________________________________________________________________

         APPELLANT’S MOTION FOR EXTENSION OF TIME
                       TO FILE REPLY BRIEF
____________________________________________________________________

TO THE HONORABLE JUSTICES OF THE FOURTEENTH DISTRICT
COURT OF APPEALS:

      Appellant, MASHOOD UDDIN, by and through his Counsel of Record,

CARMEN ROE, files this Appellant’s Motion for Extension of Time to File Reply

Brief and in support shows this Court the following:
                                                I.

        Appellant was convicted in 179th District Court of Harris County, Texas, in Cause

No.1420756, for the offense of aggravated kidnapping. Punishment was assessed at

eight (8) years in the Texas Department of Criminal Justice Institutional Division.

                                               II.

        Appellant’s Brief was filed October 21, 2015 and the State’s Brief was filed

December 2, 2015. Appellant’s Reply Brief is currently due December 22, 2015. This

case is set for submission without oral argument on January 13, 2016.

                                               III.

        Appellant requests an extension of twenty (20) days until January 11, 2016 to file

its reply brief. Counsel requests the additional time because the following briefs are due

in the next twenty (20) days: State v. Derek Johnson, State v. Jordan Nichols, State v.

Andreas Marcopoulos, and State v. Brian Vanorman. For these reasons, Counsel has

been unable to submit its reply brief on the due date and hereby requests an extension of

time.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable

Court extend the time for filing Appellant’s Reply Brief until January 11, 2016.
                                       RESPECTFULLY SUBMITTED,

                                       /s/ Carmen Roe
                                       _________________________________
                                       CARMEN ROE
                                       CARMEN ROE LAW FIRM
                                       SBN: 24048773
                                       440 Louisiana, Suite 900
                                       Houston, Texas 77002
                                       713.236.7755 Phone
                                       713.236.7756 Fax
                                       carmen@carmenroe.com
                                       ATTORNEY FOR APPELLANT



                          CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing was served to the

Harris County District Attorney, Appellate Division, 1201 Franklin Street, Houston,

Texas 77002, on December 22, 2015.



                                             /s/ Carmen Roe
                                             _____________________________
                                             CARMEN ROE